Citation Nr: 0901394	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  01-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for lumbar spine 
degenerative disc disease, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision (hepatitis) of 
the Waco, Texas Regional Office (RO) and an August 2002 
rating decision (back condition) of the Houston, Texas RO.  
In August 2000 the claim file was transferred permanently to 
the Houston RO upon the veteran's relocation to that area.   

The veteran had requested a hearing before a Veterans Law 
Judge sitting at the local RO.  He was scheduled for such 
hearing in November 2007 and failed to appear.  Accordingly, 
the hearing request is considered to have been withdrawn. See 
38 C.F.R. § 20.702 (2008).

This matter was previously before the Board in January 2008.  
At that time, the issue with respect to the hepatitis claim 
was whether new and material evidence had been received to 
reopen the claim.  The claim was reopened, and the underlying 
service connection claim, as well as the lumbar spine claim, 
were both remanded to accomplish additional development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. The veteran did have a diagnosis of an acute episode of 
hepatitis A while in service; chronic in-service disability 
has not been demonstrated.

2. The competent evidence of record does not demonstrate that 
the veteran has a current diagnosis of hepatitis A.  

3. The competent evidence of record does not demonstrate that 
the current diagnosis of hepatitis C is causally related to 
active service.

4. The competent evidence of record does not demonstrate that 
the current back disability of lumbar spine degenerative disc 
disease is causally related to active service.

CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§3.303 (2008).

2. Lumbar spine degenerative disc disease, claimed as a low 
back condition, was not incurred in or aggravated by active 
service, nor may such incurrence or aggravation be presumed 
to have been incurred.  38 U.S.C.A. §1131 (West 2002); 38 
C.F.R. §3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Hepatitis

During active service, the veteran was found to have jaundice 
and then hepatitis A in April 1975.  He was admitted for 
several days of inpatient care, considered asymptomatic upon 
discharge in May 1975 and asymptomatic upon return from 
convalescent leave.  Outside of that hospitalization, the in-
service records indicate any liver-related complaints or 
treatment.  He was released to duty in May 1975 and his 
August 1976 separation examination showed normal findings.  

Following separation from active service, the veteran was 
hospitalized in August 1978 for substance abuse.  A history 
of intravenous drug use was noted.  

In May 1990, the veteran was incarcerated.  Records from the 
Texas Department of Criminal Justice (TDCJ) contain many 
references to his in-service history of hepatitis.  However, 
such records do not show post-service treatment for hepatitis 
until 1995.  

The veteran submitted a February 2000 statement from a TDCJ 
nurse who referred to a February 2000 hepatitis panel which 
the nurse interpreted to mean the veteran was hepatitis A, B, 
and C positive.  However, the veteran was afforded a July 
2008 VA examination.  That VA examiner reviewed the claims 
file and specifically noted that in service the veteran was 
confirmed to be positive for hepatitis A only.  The July 2008 
examination confirmed hepatitis C only.  The examiner stated 
that the in-service episode of hepatitis A which necessitated 
in-patient care was atypical, but acute Hepatitis A 
nonetheless.  The examiner gave the opinion that the 
veteran's hepatitis C was less likely than not related to 
service, referring to the veteran's own denial of risk 
factors during service, and his admission of intravenous drug 
use and needle sharing post-service. 

Again, the first documented diagnosis of hepatitis C was made 
in 1995, nearly 20 years after discharge from active service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the veteran is competent to 
discuss his experienced symptoms. See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for nearly 20 years following military discharge is more 
probative than his current recollection of a diagnosis and 
in-patient treatment experienced nearly 20 years in the past.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  
Moreover, no competent evidence of record causally relates 
the hepatitis C diagnosis to active service.  In fact, the VA 
examiner in July 2008 reached the opposite conclusion.  The 
VA examiner's July 2008 opinion was offered following a 
review of the claims file and after an objective examination 
of the veteran.  For these reasons it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

The veteran himself believes that his hepatitis C disability 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In his statements the veteran asserted he was infected with 
Hepatitis C as a result of the service's use of "air guns" 
to administer injections.  See Veteran's statement April 
2007.  However, there is no evidence in the veteran's service 
treatment records related to hepatitis C, no record of any 
symptomatology, and no record of any post-service diagnosis 
until nearly 20 years after the veteran left active duty.  As 
noted, the record indicates that the veteran's hepatitis C 
was first detected in a laboratory test in March 1995.  
Moreover, as to the third element needed to establish service 
connection, there is no medical evidence of a nexus between 
the veteran's current hepatitis C and his military service.

The veteran's Army immunization record is not of record 
though there are references to his receipt of some 
immunizations.  The record does not indicate that any of them 
was administered via a jet injector.  Even if the Board 
concedes that at least some of these inoculations were 
administered via a jet injector, there is no evidence that 
this caused the veteran's hepatitis C.  While some believe 
that there is a possibility of transmission of hepatitis C 
through the use of jet injectors, the Assistant Secretary of 
Defense has stated that DoD has no evidence that service 
members have acquired blood-borne infections such as 
hepatitis, B, hepatitis C, or HIV as a result of DoD's use of 
jet injectors.  Thus, there is no credible medical evidence 
that this veteran's hepatitis C was thusly caused.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current hepatitis C is not traceable to disease or 
injury incurred in or aggravated during active military 
service.

Lumbar Spine

In the present case, the service treatment records contain 
only two references to low back pain, both in April 1975 when 
the veteran was diagnosed with hepatitis A.  The examiner 
observed that the veteran had pain in the low back upon 
bending, but no muscle spasms.  No diagnosis was given for 
the back symptoms and by the end of that month the veteran 
was hospitalized for the hepatitis A.  There were no other 
complaints of back pain in service and the August 1976 
separation Report of Medical Examination found the spine to 
be clinically normal.

Following separation from active service, the evidence does 
not demonstrate treatment for the low back until October 
2000, when the veteran sought care at the VA medical center.  
The examiner noted the veteran was doing custodial work at 
the time and had decreased range of motion in the trunk and a 
spasm in the lower lumber area.  The examiner opined that the 
condition was probably degenerative joint disease.  VA 
records dated in February 2001 reflect further treatment for 
the lumbar spine.  Moreover, a treatment record from the TDCJ 
indicates spinal stenosis was observed in 2003.  There are no 
further treatment records referable to the lumbar spine.

The veteran was afforded a VA spine examination in July 2008.  
During the examination the veteran stated he sprained his 
back in-service during training and injured the back in 1984 
while lifting limbs as he was landscaping.  He described the 
back pain and stiffness as becoming worse over the prior 3 
years.  X-ray examination found mild retrolisthesis at L5-S1 
and aortic calcification.  The examiner issued the diagnosis 
of lumbar spine degenerative joint disease.  Following an 
examination and a review of the case file, the examiner found 
that it was less than likely that this lumbar degenerative 
joint disease was related to service.  The examiner noted the 
in-service complaint of low back pain was within an acute 
hepatitis episode.  It was noted that muscle and back pain is 
commonly associated with acute hepatitis episodes.  Thus, the 
in-service complaints were not found to be representative of 
a permanent condition.  The examiner concluded that the 
veteran's current back disability was most likely related to 
aging, injury after service, and genetic predisposition.  

Again, the first documented low back complaint did not arise 
until nearly 25 years after discharge from active service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for nearly 25 years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, no competent 
evidence of record causally relates a current low back 
disability to active service.  In fact, the VA examiner in 
July 2008 reached the opposite conclusion.  The VA examiner's 
July 2008 opinion was offered following a review of the 
claims file and after an objective examination of the 
veteran.  For these reasons it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

The veteran himself believes that his current back problems 
are causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Finally, it is noted that, although evidence appears to 
indicate degenerative joint disease, there is no showing that 
arthritis was manifest within the first post-service year.  
As such, entitlement to service connection is not warranted 
presumptively based on chronic disease.  See 38 C.F.R. 
§ 3.307(a)(3); 3.309(a).  

In sum, there is no support for a grant of service connection 
for a lumbar spine degenerative joint disease, claimed as a 
low back condition.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  A VCAA notice letter was 
provided to the veteran in June 2006 and in May 2008.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Although the notice was issued subsequent to the adverse 
decisions on appeal, such defect was cured by the eventual 
issuance of appropriate notice, followed by readjudication, 
most recently in a September 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the January 
2007 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for hepatitis C and lumbar spine 
degenerative joint disease are denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of entitlement service 
connection, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  The Board notes that the May 2008 
letter to the veteran requested that he complete and sign 
authorizations for the release of any additional treatment 
records (VA Form 21-4142).  This letter informed the veteran 
that the claim may be processed based only on what was 
already in the claim file.  The Board notes that there was no 
documented response from the veteran to this letter and no 
returned, signed VA Form 4142's.

The veteran was afforded a VA examination in July 2008 to 
determine the nature and etiology of the hepatitis and the 
back disability. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for lumbar spine 
degenerative joint disease, claimed as a low back condition 
is denied.

____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


